Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1507 Filed 01/25/21 Page 1 of 38




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 DEMARCUS FINLEY,                                 2:17-cv-11976-TGB

                   Petitioner,                 OPINION AND ORDER
                                              DENYING THE PETITION
         vs.                                  FOR A WRIT OF HABEAS
                                              CORPUS, DECLINING TO
 MARK MCCULLICK,                             ISSUE A CERTIFICATE OF
                                               APPEALABILITY, AND
                  Respondent.                  GRANTING LEAVE TO
                                                APPEAL IN FORMA
                                                    PAUPERIS
      Petitioner Demarcus Finley confined at the Chippewa Correctional

 Facility in Kincheloe, Michigan, seeks the issuance of a writ of habeas

 corpus pursuant to 28 U.S.C. § 2254. In his pro se application, Petitioner

 challenges his conviction for first-degree murder, Mich. Comp. Laws §

 750.316; felon in possession of a firearm, Mich. Comp. Laws § 750.224f;

 possession of a firearm in the commission of a felony, Mich. Comp. Laws

 § 750.227b; and possession with intent to deliver marijuana, Mich. Comp.

 Laws § 333.7401(2)(d)(iii). For the reasons that follow, the petition for a

 writ of habeas corpus will be DENIED WITH PREJUDICE.

                                 I. Background

      Petitioner was convicted by a jury in the Kalamazoo County Circuit
 Court. This Court recites verbatim the relevant facts relied upon by the

 Michigan Court of Appeals, which are presumed correct on habeas review

                                         1
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1508 Filed 01/25/21 Page 2 of 38




 pursuant to 28 U.S.C. § 2254(e)(1). See Wagner v. Smith, 581 F.3d 410,

 413 (6th Cir. 2009):

      Defendant’s convictions arise out of the murder of Lionel
      Lopez on August 23, 2013 near the intersection of Stockbridge
      Avenue and Race Street in Kalamazoo, Michigan. Witnesses
      testified to a fight involving several people at that location.
      Vianka Walton and Jacinta Gallegos, the victim’s brother and
      niece, respectively, testified that the fight began when one of
      the men walking with defendant threw a beer can through the
      window of Walton’s car, striking Gallegos in the mouth.
      Walton stopped her car and Lopez began fighting one of the
      men accompanying defendant. Walton testified that two other
      men accompanying defendant joined the fight. Gallegos also
      joined the altercation. Walton testified that defendant did not
      join the fight, but that she saw defendant walk over to the
      fight and pull a gun from his pants. He put the gun to Lopez’s
      neck and shot Lopez. Gallegos also testified that she saw
      defendant walking towards the fight. Gallegos heard a
      gunshot, and turned to see Lopez lying on the ground, blood
      rushing from his neck. Gallegos heard Walton screaming that
      “it was Dreads, it was Dreads.” Both Walton and Gallegos
      testified that defendant was wearing a red T-shirt and black
      shorts. Jessica Moreno, who witnessed the shooting from her
      car, testified that the shooter had long hair that was in either
      braids or dreadlocks, although she described the shooter as
      wearing a white t-shirt. Anna Brabant, who witnessed the
      fight from her apartment window, heard a gunshot and
      testified that the person who fired the gun was wearing a red
      shirt and appeared to African–American, although she did not
      recall anything unique about his hair.

      Walton testified that she knew defendant because of her “kid’s
      father[’s] sister.” Gallegos testified that defendant was her
      “aunt’s baby daddy sister’s baby daddy.” Walton and Gallegos
      knew that defendant had a twin, whose name was Demetrius.
      Walton testified that defendant and Demetrius looked alike
                                         2
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1509 Filed 01/25/21 Page 3 of 38




      but that Demetrius “just don’t have hair.” Demetrius, whom
      Walton had seen a couple days earlier, had a “fade” haircut,
      i.e., short hair. Gallegos testified that defendant and
      Demetrius “kind of, [but] not really” looked like each other.
      The big difference between them was that Demetrius had a
      fade haircut and defendant had dreadlocks. According to
      Walton, defendant’s nickname on the street was “Dreads.”

      Sergeant Anthony Morgan testified that he learned
      approximately 30 minutes after the dispatch call that
      defendant was a possible suspect and that a possible location
      for defendant was an apartment at 530 Denway. When
      Morgan and Officer Joseph Hutson arrived at the apartment,
      which was a 5– to 10–minute drive from the crime scene,
      Byron Daniels, defendant’s stepfather, informed them that
      defendant had just arrived. Morgan found defendant in a
      bedroom, and it appeared that defendant was going to leave
      the apartment through a window. Defendant was wearing a
      pair of black shorts underneath a pair of jeans. In a search of
      the apartment, Hutson found a .38–caliber revolver
      containing one fired cartridge and several unfired cartridges.
      When defendant was arrested for Lopez’s murder, 49 grams
      of marijuana were found on him.

      Dr. Michael Markey, the pathologist who performed an
      autopsy on Lopez, testified that Lopez had suffered one
      gunshot wound in the “left facial, upper neck region,” where
      the bullet entered the left side of the face and travelled
      through to the right shoulder, piercing the larynx, thyroid,
      and jugular vein. Although the bullet recovered from Lopez’s
      shoulder lacked “individual characteristics,” and Jeff Crump,
      an expert in firearms identification, could not determine
      whether the bullet fired at the victim had been fired from the
      revolver located in defendant’s apartment, Crump could not
      eliminate the possibility that the revolver had fired the bullet.
      The bullet had the same “class characteristics” as test shots
      from the revolver. In addition, the bullet was the same type of
      ammunition as the unfired cartridges in the revolver.
                                         3
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1510 Filed 01/25/21 Page 4 of 38




      Detective Gary Gaudard testified that, according to the report
      he received from the Michigan State Police, a match was
      found between defendant’s DNA and DNA from a swab of the
      revolver. Gaudard also testified that Demetrius, who had
      advised a detective that he was at work at the time of the
      killing and who had a fade haircut, was eliminated as a
      suspect in the murder of Lopez.
      People v. Finley, No. 323661, 2016 WL 146314, at *1-2 (Mich. App.

 2016).

      Petitioner’s conviction was affirmed but the case was remanded to

 the trial court to correct the judgment of sentence. Id., lv. den. 890

 N.W.2d 355 (2017).

      Petitioner seeks a writ of habeas corpus on the following grounds:

      I.     [Finley’s] murder and weapons convictions fail under
             the sufficiency of the evidence test and a directed verdict
             of acquittal should be entered. U.S. Const. Am. XIV.
      II.    The trial court denied Finley a fair trial when, over trial
             counsel’s objection, the court admitted a gruesome
             autopsy photo that was far more prejudicial than
             probative. A new trial is warranted. U.S. Const. Am.
             XIV.
      III.   The prosecution improperly shifted the burden of proof
             on the defense during their closing argument. This is
             prosecutor error which denied [Finley] his right to a fair
             trial even absent an objection. A new trial is required.
      IV.    In the felony information, [Finley’s] felony firearm
             charges (Count II and IV) are attached to the murder
             and felon-in possession charges (Counts I and III) but
             not the drug charge (Count V). This matter should be
             remanded for correction of the judgment of sentence so
             that Counts II and IV run concurrent with Count V, not
             consecutive.


                                         4
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1511 Filed 01/25/21 Page 5 of 38




      V.    [Finley’s] conviction[s] and sentence[s] must be reversed
            because [his] constitutional right to an impartial jury
            was violated when a juror was untruthful during voir
            dire and when [Finley] would have excused that juror if
            that juror had been truthful about knowing the
            prosecution[’]s witness. Additionally[,] trial counsel was
            ineffective for failing to object and for failing to move for
            a mistrial. U.S. const. Am. VI; XIV.
      VI. The United States and Michigan constitutions
            guar[an]tee a criminal defendant’s right to the effective
            assistance of counsel[.] Finley’s defense counsel was
            constitutionally deficient when he failed to investigate
            and present an important defense pertaining to
            identification, and these deficiencies prejudiced Finley.
      VII. [Finley] was denied his Sixth Amendment right to a fair
            trial by the introduction of hearsay statements by a
            testifying witness that incriminated the defendant.
            [Finley] was also denied effective assistance of counsel,
            where counsel failed to object to hearsay. U.S. Const.
            AM. VI, XIV.
      VIII. Finley was denied the effective assistance of trial
            counsel and the right to present a defense when trial
            counsel failed to elicit testimony and utilize evidence,
            which would have impeached the testimony of the
            State’s key witness.
      IX. The trial court violated [Finley’s] due process rights by
            joining the controlled substance-delivery/manufacture
            marijuana charge and murder, first degree charge in a
            single trial, where [Finley] did readily and willingly
            admitted to possession of the marijuana. Additionally[,]
            trial counsel was ineffective in failing to motion for a
            severance of charges or obtaining a reasonable plea
            considering [Finley’s] admission of guilt upon the initial
            investigation, the joinder resulted in unfair prejudice.




                                         5
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1512 Filed 01/25/21 Page 6 of 38




                      II. Standard of Review

      Section 2254(d) of Title 28 of the United States Code, as amended

 by The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA),

 imposes the following standard of review for habeas cases:

      An application for a writ of habeas corpus on behalf of a
      person in custody pursuant to the judgment of a State court
      shall not be granted with respect to any claim that was
      adjudicated on the merits in State court proceedings unless
      the adjudication of the claim–
            (1) resulted in a decision that was contrary to, or
                 involved an unreasonable application of, clearly
                 established Federal law, as determined by the
                 Supreme Court of the United States; or
            (2) resulted in a decision that was based on an
                 unreasonable determination of the facts in light of
                 the evidence presented in the State court
                 proceeding.
      A decision of a state court is “contrary to” clearly established federal

 law if the state court arrives at a conclusion opposite to that reached by

 the Supreme Court on a question of law or if the state court decides a
 case differently than the Supreme Court has on a set of materially

 indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-06 (2000).

 An “unreasonable application” occurs when “a state court decision

 unreasonably applies the law of [the Supreme Court] to the facts of a

 prisoner’s case.” Id. at 409. A federal habeas court may not “issue the writ

 simply because that court concludes in its independent judgment that the




                                         6
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1513 Filed 01/25/21 Page 7 of 38




 relevant state-court decision applied clearly established federal law

 erroneously or incorrectly.” Id. at 410-11.

      The Supreme Court has explained that “[A] federal court’s

 collateral review of a state-court decision must be consistent with
 the respect due state courts in our federal system.” Miller-El v.

 Cockrell, 537 U.S. 322, 340 (2003). The “AEDPA thus imposes a

 ‘highly deferential standard for evaluating state-court rulings,’ and
 ‘demands that state-court decisions be given the benefit of the

 doubt.’” Renico v. Lett, 559 U.S. 766, 773 (2010) (quoting Lindh v.

 Murphy, 521 U.S. 320, 333, n.7 (1997); Woodford v. Viscotti, 537

 U.S. 19, 24 (2002) (per curiam)). “[A] state court’s determination

 that a claim lacks merit precludes federal habeas relief so long as

 ‘fairminded jurists could disagree’ on the correctness of the state
 court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)

 (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). In order

 to obtain habeas relief in federal court, a state prisoner is required

 to show that the state court’s rejection of his claim “was so lacking

 in justification that there was an error well understood and

 comprehended in existing law beyond any possibility for fairminded

 disagreement.” Harrington, 562 U.S. at 103. A habeas petitioner

 should be denied relief as long as it is within the “realm of

 possibility” that fairminded jurists could find the state court


                                         7
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1514 Filed 01/25/21 Page 8 of 38




 decision to be reasonable. See Woods v. Etherton, 136 S. Ct. 1149,

 1152 (2016).

                           III. Discussion

      A. Claim #1. The sufficiency of evidence claim.
      Petitioner first claims that there was insufficient evidence at trial

 to establish his identity as the shooter.

      It is beyond question that “the Due Process Clause protects the
 accused against conviction except upon proof beyond a reasonable doubt

 of every fact necessary to constitute the crime with which he is charged.”

 In re Winship, 397 U.S. 358, 364 (1970). But the crucial question on

 review of the sufficiency of the evidence to support a criminal conviction

 is, “whether the record evidence could reasonably support a finding of

 guilt beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 318

 (1979). A court need not “ask itself whether it believes that the evidence

 at the trial established guilt beyond a reasonable doubt.” Instead, the

 relevant question is whether, after viewing the evidence in the light most
 favorable to the prosecution, any rational trier of fact could have found

 the essential elements of the crime beyond a reasonable doubt. Id. at 318-

 19 (internal citation and footnote omitted) (emphasis in the original).

      A federal habeas court cannot overturn a state court decision that

 rejects a sufficiency of the evidence claim simply because the federal

 court disagrees with the state court’s resolution of that claim. A federal

 court may grant habeas relief only if the state court decision was an
                                         8
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1515 Filed 01/25/21 Page 9 of 38




 objectively unreasonable application of the Jackson standard. See

 Cavazos v. Smith, 565 U.S. 1, 2 (2011). “Because rational people can

 sometimes disagree, the inevitable consequence of this settled law is that

 judges will sometimes encounter convictions that they believe to be
 mistaken, but that they must nonetheless uphold.” Id. For a federal

 habeas court reviewing a state court conviction, “the only question under

 Jackson is whether that finding was so insupportable as to fall below the
 threshold of bare rationality.” Coleman v. Johnson, 566 U.S. 650, 656

 (2012). A state court’s determination that the evidence does not fall below

 that threshold is entitled to “considerable deference under [the] AEDPA.”

 Id.

       Finally, on habeas review, a federal court does not reweigh the

 evidence or redetermine the credibility of the witnesses whose demeanor
 was observed at trial. Marshall v. Lonberger, 459 U.S. 422, 434 (1983). It

 is the province of the factfinder to weigh the probative value of the

 evidence and resolve any conflicts in testimony. Neal v. Morris, 972 F.2d

 675, 679 (6th Cir. 1992). A habeas court therefore must defer to the fact

 finder for its assessment of the credibility of witnesses. Matthews v.

 Abramajtys, 319 F.3d 780, 788 (6th Cir. 2003).

       Under Michigan law, “[T]he identity of a defendant as the

 perpetrator of the crimes charged is an element of the offense and must

 be proved beyond a reasonable doubt.” Byrd v. Tessmer, 82 F. App’x 147,


                                         9
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1516 Filed 01/25/21 Page 10 of 38




 150 (6th Cir. 2003) (citing People v. Turrell, 25 Mich. App. 646, 181

 N.W.2d 655, 656 (1970)).

       The Michigan Court of Appeals rejected this claim as follows:
       Two eyewitnesses (Walton and Gallegos) who were familiar
       with both defendant and his twin brother identified defendant
       as the person who had shot Lopez. Further, although there
       were some minor discrepancies between Moreno’s and
       Brabant’s testimony, Moreno did testify that the shooter had
       long hair that was in either braids or dreadlocks. Additionally,
       when police arrived at defendant’s home, his stepfather told
       them that defendant had just arrived, and it appeared to
       Morgan that defendant planned to leave through a window.
       Evidence of flight, including running from the police, may
       indicate a consciousness of guilt. People v. Coleman, 210
       Mich.App 1, 4; 532 NW2d 885 (1995). A gun that fired the
       same type of bullet that killed Lopez was found in defendant’s
       room with one fired cartridge. Gaudard also testified that
       Demetrius was eliminated as a suspect in the investigation.

       Viewing the evidence in a light most favorable to the
       prosecution, a rational trier of fact could have found that the
       prosecution proved beyond a reasonable doubt that defendant
       was the person who shot Lopez.
       People v. Finley, 2016 WL 146314, at *3.

       In the present case, Vianka Walton positively identified Petitioner

 at trial as the shooter. The Court notes that “the testimony of a single,

 uncorroborated prosecuting witness or other eyewitness is generally

 sufficient to support a conviction.” Brown v. Davis, 752 F.2d 1142, 1144

 (6th Cir. 1985) (internal citations omitted). Ms. Walton unequivocally

 identified Petitioner at trial as being the person who shot Mr. Lopez.


                                         10
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1517 Filed 01/25/21 Page 11 of 38




 This evidence was sufficient to support Petitioner’s convictions. See

 Brown v. Burt, 65 F. App’x 939, 944 (6th Cir. 2003).

       Although Petitioner attacks the quality of the eyewitness

 identification, he is basically asking this Court to re-weigh the testimony
 and credibility of the evidence, which this Court cannot do. See United

 States v. Campbell, 18 F. App’x 355, 358 (6th Cir. 2001) (quoting United

 States v. Tipton, 11 F.3d 602, 609 (6th Cir. 1993)). This portion of
 Petitioner’s insufficiency of evidence claim rests on an allegation of Ms.

 Walton’s credibility, which is the province of the jury. See Tyler v.

 Mitchell, 416 F.3d 500, 505 (6th Cir. 2005).

       In addition to Walton’s testimony, Ms. Gallegos testified that after

 she heard the gunshot, she heard Walton yelling that “it was Dreads.

 [Petitioner’s nickname].” Although Petitioner argues that this statement
 was inadmissible hearsay (see Claim #7, infra), in determining a

 sufficiency claim, the “‘reviewing court must consider all of the evidence

 admitted by the trial court,’ regardless of whether that evidence was

 admitted erroneously.” McDaniel v. Brown, 558 U.S. 120, 131 (2010)

 (quoting Lockhart v. Nelson, 488 U.S. 33, 41 (1988)). Gallegos’ statement

 that she heard Walton state that “it was Dreads” bolsters Walton’s

 identification of Petitioner as the shooter.

       Additional circumstantial evidence also supported the jury’s

 verdict. Identity of a defendant can be inferred through circumstantial

 evidence. See Dell v. Straub, 194 F. Supp. 2d 629, 648 (E.D. Mich. 2002).
                                         11
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1518 Filed 01/25/21 Page 12 of 38




 A defendant’s erratic and suspicious behavior in the aftermath of a

 murder is sufficient circumstantial evidence to support a jury’s finding

 that the defendant was the perpetrator. See Johnson v. Coyle, 200 F.3d

 987, 992 (6th Cir. 2000). Sergeant Morgan testified that when he entered
 Petitioner’s apartment, he was attempting to exit the apartment through

 a window. Petitioner’s act of attempting to flee and elude the police

 supports his identity as the shooter.
       Finally, evidence that the weapon used in the shooting was similar

 to the firearm that was found in Petitioner’s room is sufficient

 circumstantial evidence to establish his identity as the shooter. See e.g.

 Wiggins v. Parker, 423 F. App’x 534, 537 (6th Cir. 2011).

       To the extent that Petitioner argues that there was insufficient

 evidence to convict him because the police did not recover DNA evidence,
 fingerprints, or other forensic evidence to convict, the Sixth Circuit notes

 that the “lack of physical evidence does not render the evidence presented

 insufficient; instead it goes to weight of the evidence, not its sufficiency.”
 Gipson v. Sheldon, 659 F. App’x 871, 882 (6th Cir. 2016).

       Because there were multiple pieces of evidence, including

 eyewitness testimony, to establish Petitioner’s identity as the shooter,
 the Michigan Court of Appeals did not unreasonably apply Jackson v.

 Virginia in rejecting Petitioner’s sufficiency of evidence claim. See e.g.

 Moreland v. Bradshaw, 699 F.3d 908, 919-21 (6th Cir. 2012).


                                         12
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1519 Filed 01/25/21 Page 13 of 38




       B. Claim #2. The autopsy photograph claim.

       Petitioner next claims that he was denied a fair trial when the

 prosecutor was permitted to introduce a photograph of the victim from

 his autopsy which shows the gunshot wound to the victim’s head which
 Petitioner claims was “gruesome.”

       The Michigan Court of Appeals rejected this claim as follows:

       Exhibit 46 is arguably gruesome; it is a color photograph that
       shows a gunshot wound to the left side of Lopez’s face and
       there is some blood around the wound. However, after
       reviewing the photograph, we agree with the trial court that
       the exhibit is not “excessively graphic” or “so shocking” as to
       shock the jury’s conscious or inflame its passion. It is not
       beyond what one would expect to see in a murder trial where
       the victim was shot in the neck and face area. There was no
       danger that the jury would give exhibit 46 undue or
       preemptive weight, nor was it inequitable to allow the
       prosecutor to use it. The trial court’s decision that the
       probative value of exhibit 46 was not substantially
       outweighed by the danger of unfair prejudice fell within the
       range of reasonable and principled outcomes. Therefore, the
       trial court did not abuse its discretion in admitting exhibit 46.
       People v. Finley, 2016 WL 146314, at *4 (internal citations omitted).

       It is “not the province of a federal habeas court to reexamine state-

 court determinations on state-court questions.” Estelle v. McGuire, 502

 U.S. 62, 67-68 (1991). A federal court is limited in federal habeas review

 to deciding whether a state court conviction violates the Constitution,

 laws, or treaties of the United States. Id. Errors in the application of state

 law, especially rulings regarding the admissibility of evidence, are

                                         13
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1520 Filed 01/25/21 Page 14 of 38




 usually not questioned by a federal habeas court. Seymour v. Walker, 224

 F.3d 542, 552 (6th Cir. 2000).

       Petitioner’s claim that the trial court admitted a photograph of the

 murder victim fails to state a claim upon which habeas relief can be
 granted. See e.g. Franklin v. Bradshaw, 695 F.3d 439, 456-57 (6th Cir.

 2012) (state court’s determination, that petitioner’s right to fair trial was

 not denied by admission of 18 gruesome autopsy photographs of his
 victims that were shown to jurors on large projector screen during trial

 for aggravated arson, aggravated robbery, and aggravated murder, was

 not contrary to clearly established federal law). In particular, the

 introduction of graphic or gruesome photographs of a murder victim does

 not entitle a petitioner to habeas relief where there is some legitimate

 evidentiary purpose for the photographs’ admission. See e.g., Biros v.
 Bagley, 422 F.3d 379, 391 (6th Cir. 2005) (upholding the admission of

 photographs depicting a victim’s severed head, severed breast, and

 severed body parts placed near the victim’s torso; the photos were highly

 probative of the prosecutor’s claim that the petitioner beat the victim

 severely and meticulously dissected her body); Frazier v. Huffman, 343

 F.3d 780, 789 (6th Cir. 2003) (finding acceptable the admission of

 multiple photographs of the victim used by the coroner to illustrate the

 nature of the encounter preceding the victim’s death); Cooey v. Coyle, 289

 F.3d 882, 893 (6th Cir. 2002) (observing that “although the photographs

 were gruesome, they were highly probative.”).
                                         14
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1521 Filed 01/25/21 Page 15 of 38




       The Michigan Court of Appeals determined that the autopsy

 photograph was relevant to prove that the victim was killed by a gunshot

 wound and to prove that Petitioner acted with premeditation, an element

 of the charge of first-degree murder. People v. Finley, 2016 WL 146314,
 at *4. Because the photographs served a proper evidentiary purpose, the

 trial court’s decision to admit them did not render Petitioner’s trial

 fundamentally unfair or entitle him to habeas relief.
       C. Claim #3. The prosecutorial misconduct claim.

       Petitioner next claims he was deprived of a fair trial because of

 prosecutorial misconduct.

       Respondent argues that the claim is procedurally defaulted because

 Petitioner failed to preserve the claim by objecting at trial.

       When the state courts clearly and expressly rely on a valid state
 procedural bar, federal habeas review is also barred unless petitioner can

 demonstrate “cause” for the default and actual prejudice as a result of

 the alleged constitutional violation, or can demonstrate that failure to

 consider the claim will result in a “fundamental miscarriage of justice.”

 Coleman v. Thompson, 501 U.S. 722, 750-51 (1991). If petitioner fails to

 show cause for his procedural default, it is unnecessary for the court to

 reach the prejudice issue. Smith v. Murray, 477 U.S. 527, 533 (1986).

 However, in an extraordinary case, where a constitutional error has

 probably resulted in the conviction of one who is actually innocent, a

 federal court may consider the constitutional claims presented even in
                                         15
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1522 Filed 01/25/21 Page 16 of 38




 the absence of a showing of cause for procedural default. Murray v.

 Carrier, 477 U.S. 478, 479-80 (1986). To be credible, such a claim of

 innocence    requires   a   petitioner   to   support   the   allegations   of

 constitutional error with new reliable evidence that was not presented at
 trial. Schlup v. Delo, 513 U.S. 298, 324 (1995).

       Respondent contends that the third claim alleging prosecutorial

 misconduct is procedurally defaulted because Petitioner failed to
 preserve the issue by objecting at trial and as a result, the Michigan

 Court of Appeals reviewed the claim for plain error only. People v. Finley,

 2016 WL 146314, at *4.
       The Michigan Court of Appeals clearly indicated that by failing to

 object at trial, Petitioner had not preserved his prosecutorial misconduct

 claim. The Michigan Court of Appeals’ review of Petitioner’s claim for
 plain error should be viewed as enforcement of the procedural default.

 Hinkle v. Randle, 271 F.3d 239, 244 (6th Cir. 2001).

       Petitioner has offered no reasons for his failure to preserve his third
 claim at the trial court level. Although ineffective assistance of counsel

 may constitute cause to excuse a procedural default, that claim itself

 must be exhausted in the state courts. See Edwards v. Carpenter, 529
 U.S. 446, 451 (2000). Petitioner raised several ineffective assistance of

 trial counsel claims on direct appeal but did not raise a claim that trial

 counsel was ineffective for failing to object to the alleged prosecutorial
 misconduct. Because Petitioner never raised in the Michigan courts a
                                          16
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1523 Filed 01/25/21 Page 17 of 38




 specific claim about trial counsel’s failure to object to the alleged
 prosecutorial misconduct, any alleged ineffectiveness of counsel cannot

 constitute cause to excuse Petitioner’s default with respect to his claim.

 See Wolfe v. Bock, 412 F. Supp. 2d 657, 684 (E.D. Mich. 2006). Because
 Petitioner has not demonstrated any cause for his procedural default, it

 is unnecessary to reach the prejudice issue regarding his third claim.

 Smith, 477 U.S. at 533.
       Additionally, Petitioner has not presented any new reliable

 evidence to support any assertion of innocence which would allow this

 Court to consider his third claim as a ground for a writ of habeas corpus,

 in spite of the procedural default. Petitioner’s sufficiency of evidence

 claim is insufficient to invoke the actual innocence doctrine to the

 procedural default rule. See Malcum v. Burt, 276 F. Supp. 2d 664, 677
 (E.D. Mich. 2003). Petitioner is not entitled to relief on his procedurally

 defaulted claim.

       D. Claim #4. The sentencing claim.

       Petitioner next argues that the judge erred in ordering the sentence

 on his possession with intent to deliver marijuana conviction be served

 consecutively to the sentences for the felony-firearm convictions.
       The Michigan Court of Appeals remanded the case to the trial court

 so that the judgment of sentence could be corrected to reflect that

 Petitioner’s sentence for possession with intent to deliver marijuana be


                                         17
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1524 Filed 01/25/21 Page 18 of 38




 served concurrent to his felony-firearm sentences. People v. Finley, 2016

 WL 146314, at *6.

       Article III, § 2 of the United States Constitution requires the

 existence of a case or controversy through all stages of federal judicial
 proceedings. This means that, throughout the litigation, the petitioner

 “must have suffered, or be threatened with, an actual injury traceable to

 the defendant and likely to be redressed by a favorable judicial decision.”
 Lewis v. Continental Bank Corp., 494 U.S. 472, 477 (1990). When the

 issuance of a writ of habeas corpus would have no effect on a petitioner’s

 term of custody, and would impose no collateral legal consequences, the

 habeas petitioner “fails to present a justiciable case or controversy within

 the bounds of Federal jurisdiction, under Article III.” Ayers v. Doth, 58 F.

 Supp. 2d 1028, 1034 (D. Minn. 1999). [M]ootness results when events
 occur during the pendency of a litigation which render the court unable

 to grant the requested relief.” Carras v. Williams, 807 F.2d 1286, 1289

 (6th Cir. 1986).

       The Michigan Court of Appeals’ decision to remand the matter to

 the trial judge to correct the judgment of sentence to run the marijuana

 charge concurrently with the felony-firearm sentences moots Petitioner’s

 sentencing claim. See e.g. Hill v. Sheets, 409 F. App’x 821, 824-25 (6th

 Cir. 2010). Petitioner is not entitled to relief on this claim.




                                         18
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1525 Filed 01/25/21 Page 19 of 38




       E. Claim #5. The juror concealment claim.

       As part of his fifth claim, Petitioner argues that the judge erred in

 failing to declare a mistrial when a juror revealed during trial that, after

 hearing Lopez’s street name mentioned during the testimony, he realized
 that he was familiar with Lopez.

       The Michigan Court of Appeals rejected the claim, finding it to be

 waived because defense counsel expressed satisfaction with the trial
 court’s decision to excuse the juror from the jury. People v. Finley, 2016

 WL 146314, at *6.

       Waiver is an “‘intentional relinquishment of a known right.’” United

 States v. Olano, 507 U.S. 725, 733 (1993) (quoting Johnson v. Zerbst, 304

 U.S. 458, 464 (1938)). A criminal defendant who has waived his rights

 “may not then seek appellate review of claimed deprivation of those
 rights, for his waiver has extinguished any error.” United States v.

 Griffin, 84 F.3d 912, 924 (7th Cir. 1996) (citing Olano, 507 U.S. at 733-

 34). See also Shahideh v. McKee, 488 F. App’x 963, 965 (6th Cir. 2012)

 (“[W]aiver is a recognized, independent and adequate state law ground

 for refusing to review alleged trial errors.”). “When one knowingly waives

 his charged error, that challenge is forever foreclosed, and cannot be

 resurrected on appeal.” Morgan v. Lafler, 452 F. App’x 637, 646, n.3 (6th

 Cir. 2011) (citing United States v. Saucedo, 226 F.3d 782, 787 (6th Cir.

 2000)).


                                         19
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1526 Filed 01/25/21 Page 20 of 38




       The Michigan Court of Appeals found that Petitioner waived the

 issue because defense counsel expressed satisfaction with the judge’s

 decision to excuse the juror rather than to declare a mistrial. A defendant

 in a criminal case cannot complain of error which he has invited. Shields
 v. United States, 273 U.S. 583, 586 (1927). When a petitioner invites an

 error in the trial court, he is precluded from seeking habeas corpus relief

 for that error. See Fields v. Bagley, 275 F.3d 478, 486 (6th Cir. 2001).
 Petitioner is not entitled to relief on this portion of his fifth claim. The

 Court will address Petitioner’s related ineffective assistance of counsel

 claim together with his other ineffective assistance of counsel claims.

       F. Claim #7. The inadmissible hearsay claim.

       As part of his seventh claim, Petitioner argues that the trial court

 improperly admitted Ms. Gallegos’ testimony concerning Ms. Walton’s
 statement identifying petitioner as the shooter.

       The admissibility of evidence under Michigan’s hearsay rules is not

 cognizable in a habeas corpus proceeding. See Byrd v. Tessmer, 82 F.

 App’x 147, 150 (6th Cir. 2003); see also Rhea v. Jones, 622 F. Supp. 2d

 562, 589 (W.D. Mich. 2008); Cathron v. Jones, 190 F. Supp. 2d 990, 996

 (E.D. Mich. 2002) (finding that petitioner’s claim that state court erred

 in admitting hearsay testimony under state evidentiary rule governing

 declarations against penal interest not cognizable in federal habeas

 review, where the claim alleged a violation of state law, not a violation of


                                         20
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1527 Filed 01/25/21 Page 21 of 38




 federal constitutional rights). The admission of this evidence in violation

 of Michigan’s rules of evidence would not entitle Petitioner to relief.

       The Michigan Court of Appeals determined that Ms. Walton’s

 statement was admissible either under the present sense or excited
 utterances exceptions to the hearsay rule. People v. Finley, 2016 WL

 146314, at *8. Petitioner’s claim that the trial court improperly admitted

 Ms. Walton’s out-of-court statement to Gallegos pursuant to the present
 sense impression exception to the hearsay rule is non-cognizable in

 federal habeas review. See Wheeler v. Jones, 59 F. App’x 23, 28 (6th Cir.

 2003). Petitioner’s claim that the trial court improperly admitted the

 statement to Gallegos under the excited utterance exception to the

 hearsay rule likewise presents a state evidentiary law issue which is not

 cognizable on federal habeas review. See e.g. Smith v. Jones, 326 F. App’x
 324, 330 (6th Cir. 2009). Petitioner is not entitled to relief on this portion

 of his seventh claim.

       G. Claim #9. The misjoinder claim.

       As part of his ninth claim, Petitioner alleges he was denied a fair

 trial because the judge failed to sever the marijuana charge from the

 murder and firearms charges.

       Improper joinder does not, by itself, violate the federal constitution.

 United States v. Lane, 474 U.S. 438, 446, n.8 (1986). The Supreme Court

 in Lane suggested in passing that misjoinder could rise “to the level of a

 constitutional violation only if it results in prejudice so great as to deny
                                         21
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1528 Filed 01/25/21 Page 22 of 38




 a defendant his Fifth Amendment right to a fair trial.” Id. The Sixth

 Circuit noted that this language in Lane concerning a court’s failure to

 sever criminal charges is simply dicta and thus not violate clearly

 established federal law. See Mayfield v. Morrow, 528 F. App’x 538, 541-
 42 (6th Cir. 2013). Because “‘clearly established Federal law’ for purposes

 of § 2254(d)(1) refers to ‘the holdings, as opposed to the dicta, of [the

 Supreme] Court’s decisions[.],’” Id. (quoting Williams v. Taylor, 529 U.S.
 at 412), the Sixth Circuit concluded that the habeas petitioner could not

 rely on Lane to obtain habeas relief on his claim that he had been

 deprived of his right to a fair trial when the judge denied his motion to

 sever different rape charges. Id.

       The Ninth Circuit has likewise held that a habeas petitioner could

 not rely on the Supreme Court’s dicta in Lane to obtain habeas relief on
 an improper misjoinder claim, particularly where that dicta was merely

 mentioned as a comment in a footnote of the opinion. See Collins v.

 Runnels, 603 F.3d 1127, 1132 (9th Cir. 2010). Another judge in this

 district, in rejecting a similar claim, indicated that he had “found no

 Supreme Court cases holding that a defendant in a criminal case has a

 constitutional right to a separate trial on each of the charges against

 him.” Rodriguez v. Jones, 625 F. Supp. 2d 552, 560-61 (E.D. Mich. 2009)

 (Rosen, J.).

       Given the lack of holdings by the Supreme Court on the issue of

 whether a state court violates a habeas petitioner’s due process rights by
                                         22
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1529 Filed 01/25/21 Page 23 of 38




 joining together unrelated criminal charges in a single trial, the

 Michigan Court of Appeals’ rejection of Petitioner’s improper joinder

 claim was not an unreasonable application of clearly established federal

 law. See Wright v. Van Patten, 552 U.S. 120, 126 (2008); Carey v.
 Musladin, 549 U.S. 70, 77 ( 2006); see also Comaduran v. Clark, 452 F.

 App’x 728, 728-29 (9th Cir. 2011) (holding that California appellate

 court’s rejection of robbery defendant’s claim that trial court violated his
 right to due process by joining charges arising from three prior burglary-

 related incidents was not contrary to, nor an unreasonable application of,

 clearly established federal law, so as to entitle petitioner to habeas relief).

       Moreover, such claims have typically been rejected by the Sixth

 Circuit even on direct review of federal criminal convictions. The Sixth

 Circuit held that to establish prejudice from joinder, a defendant must
 point to specific evidence that the joinder was prejudicial and “an

 unproven assertion is not compelling evidence of actual prejudice.”

 United States v. Saadey, 393 F.3d 669, 679 (6th Cir. 2005). A jury is

 presumed capable of considering each criminal count separately and any

 prejudice arising from trial of joined offenses may be cured by limiting

 instructions. United States v. Cope, 312 F.3d 757, 781 (6th Cir. 2002).

 “Error based on misjoinder is almost always harmless where...the trial

 court issues a careful limiting instruction to the jury on the issue of

 possible prejudice resulting from the joinder.” United States v. Cody, 498

 F.3d 582, 587 (6th Cir. 2007).
                                          23
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1530 Filed 01/25/21 Page 24 of 38




       “[U]nder Michigan law, severance is required only when a

 defendant shows that it is necessary to avoid prejudice to his substantial

 rights.” Clark v. McLemore, 291 F. Supp. 2d 535, 545 (E.D. Mich. 2003)

 (citing M.C.R. 6.121(C)). “[T]here is no absolute right to a separate trial,
 and joint trials are strongly favored ‘in the interest of justice, judicial

 economy and administration.’” Id. (quoting People v. Etheridge, 196 Mich.

 App. 43, 52; 492 N.W.2d 490 (1992)). Severance should only be granted
 “if there is a serious risk that a joint trial would compromise a specific

 trial right of one of the defendants, or prevent the jury from making a

 reliable judgment about guilt or innocence.” People v. Hana, 447 Mich.

 325, 359-60; 524 N.W.2d 682 (1994)). Finally, under M.C.R. 6.120(B), a

 court must sever offenses that are not related as defined in MCR

 6.120(B). MCR 6.120(B) defines related offenses that are those “based on
 (1) the same conduct, or (2) a series of connected acts or acts constituting

 part of a single scheme or plan.”

       In the present case, it was not fundamentally unfair to join the

 different charges against Petitioner in a single trial because “joinder was

 an efficient use of resources.” Rodriguez v. Jones, 625 F. Supp. 2d at 561;

 see also Conte v. Cardwell, 475 F.2d 698, 700 (6th Cir. 1973) (holding that

 participation by state habeas corpus petitioner in successive prison riots

 in the same institution separated in time by less than two months were

 sufficient circumstances to permit joinder of offenses in an indictment


                                         24
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1531 Filed 01/25/21 Page 25 of 38




 and in a trial without violation of due process.). As such, Petitioner is not

 entitled to relief on his misjoinder claim.

       H. Claims# 5-9. Ineffective assistance of trial counsel.

       Petitioner in his fifth through ninth claims alleges he was denied
 the effective assistance of trial counsel.

       To prevail on his ineffective assistance of counsel claims, Petitioner

 must show that the state court’s conclusion regarding these claims was
 contrary to, or an unreasonable application of, Strickland v. Washington,

 466 U.S. 668 (1984). See also Knowles v. Mirzayance, 556 U.S. 111, 123

 (2009). Strickland established a two-prong test for claims of ineffective

 assistance of counsel: the petitioner must show (1) that counsel’s

 performance was deficient, and (2) that the deficient performance

 prejudiced the defense. Strickland, 466 U.S. at 687.
       As part of his fifth claim, Petitioner argues that trial counsel was

 ineffective for failing to move for a mistrial after the juror revealed that

 he knew the victim after hearing his nickname mentioned at trial.

       The Michigan Court of Appeals rejected the claim as follows:

       A mistrial is appropriate only when the prejudice to the
       defendant can be removed in no other way. Once the juror
       disclosed that he was familiar with Lopez, the prejudice to
       defendant could be removed in a way other than the
       declaration of a mistrial: the juror could be, and was, excused
       from the jury. Nothing in the record indicates that the juror’s
       familiarity with Lopez rendered the jurors who decided
       defendant’s guilt impartial. There is no indication that the
       juror informed other jurors of his familiarity with Lopez, nor
                                         25
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1532 Filed 01/25/21 Page 26 of 38




       is there any indication that the jurors ever discussed the case
       before deliberations began. The trial court instructed the
       jurors that they were not to discuss the case with each other
       until it was time for them to decide the case. Jurors are
       presumed to follow their instructions. Because any prejudice
       to defendant resulting from the juror’s familiarity with Lopez
       was removed by excusing the juror from the jury, a motion for
       a mistrial would have been futile. Defense counsel was not
       ineffective for failing to make such a futile motion.
       People v. Finley, 2016 WL 146314, at *7 (internal citations omitted).

       It was reasonable for the Michigan Court of Appeals to conclude

 that defense counsel was not ineffective in failing to move for mistrial
 due to the alleged bias of this juror, where the juror was dismissed, did

 not take part in verdict, and there was no showing that any of the jurors

 who deliberated had been tainted by that juror’s familiarity with the
 victim. See Flake v. Winn, No. 2:16-CV-12359, 2019 WL 3943190, at *6-7

 (E.D. Mich. 2019); see also Castellano v. United States, 795 F. Supp. 2d

 272, 281 (S.D.N.Y. 2011).

       In his sixth claim, Petitioner argues that trial counsel was

 ineffective for failing to investigate the case.

       Petitioner first claims that trial counsel was ineffective for failing
 to obtain a surveillance videotape that he claims would contradict Ms.

 Merino’s testimony. The Michigan Court of Appeals rejected the claim

 because Petitioner failed to establish the factual predicate for his claim

 because he failed to show “there was any relevant video surveillance on

 August 23, 2013[.]” People v. Finley, 2016 WL 146314, at *7.


                                         26
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1533 Filed 01/25/21 Page 27 of 38




       Although the police officers obtained video footage from nearby

 Howard’s Party Store, both inside and outside, that captured the events

 of the shooting, its contents do no serve to exculpate Petitioner. Thus,

 Petitioner presented no evidence to either the state courts or to this Court
 that this or any other surveillance videotape would exculpate him.

       Various eyewitness testimony reflects that the surveillance video

 from Howard’s Party Store captured Petitioner with other men while
 they were in the party store. For example, Ms. Vianka Walton testified

 that she saw Petitioner with six other individuals in the party store. She

 identified the individuals with Petitioner in the Incident/Investigation

 Report. See ECF No. 1, PageID.66. Ms. Walton also testified that

 Petitioner’s girlfriend Ciera was in the party store. ECF No. 9-6,

 PageID.819-20, 834-35. Walton further indicated that Petitioner and
 Ciera had their two kids with them in a stroller. Id. at PageID.833-34.

       Petitioner challenges Jessica Merino’s description of the shooter

 stating that the video would show that there was another man wearing

 a white shirt and with hair styled in braids, and who was “with a group

 of guys.” See ECF No. 1, PageID.40. In contrast, Petitioner states that

 the video would show him wearing a red shirt and dreads, accompanied

 by a woman and children. See id. Ms. Vianka Walton knew Petitioner

 prior to this incident and testified at trial that Petitioner wore a red shirt

 and identified the other individuals who were at the party store.

 Petitioner argues that the video should have been produced to support
                                         27
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1534 Filed 01/25/21 Page 28 of 38




 the   identification   given   by   Walton   and   to   impeach    Merino’s

 identification. But the video is cumulative at best.

       More importantly, Walton testified that Lionel Lopez and

 Petitioner exchanged words outside the party store before leaving. The
 parties then met up on the corner of Stockbridge and Race Street where

 a beer can hit Jacinta Gallegos, Walton’s niece, in the face. This led

 Walton to stop her car. ECF No. 9-6, PageID.285.
       Jacinta Gallegos testified that she exited the car to confront the

 man who threw the beer can at her. She further testified that the man

 proceeded to beat her and drag her across the concrete. It was then that

 Lionel Lopez intervened to pull the man off her by exiting Walton’s car

 and fighting with the man. Then, Petitioner crossed the street and shot

 Lopez. Id. at PageID.286-89. Jacinta Gallegos testified that she saw
 Petitioner cross the street and shoot her uncle.

       As another eyewitness, Jessica Merino testified that she was

 driving down Stockbridge on her way to a friend’s house. She stopped at

 the four-way stop sign at Stockbridge and Race Street. A truck that had

 stopped in the middle of the street prevented her from going forward. She

 then looked over to her right and saw a group of people fighting. Within

 six to seven seconds, she saw Petitioner come up behind the victim and

 fire a gun. ECF No. 9-5, PageID.583-86.

       As a third eyewitness, Anna Brabant testified that she lived in an

 apartment on the corner of Stockbridge and Race Street. Upon hearing
                                         28
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1535 Filed 01/25/21 Page 29 of 38




 noise outside her window, she looked to see whether her car was safe. It

 was then that she saw four individuals fighting. Brabant testified that

 she saw a tall African-American male leaning over another male before

 she saw the first man “just kind of turned around and went like upwards
 on the neck of the Hispanic man and I heard the gunshot, but I couldn’t

 see the gun.” Id. at PageID.615.

       Considering the testimony recited above, Petitioner’s claim is
 without merit. Production of surveillance footage from the Howard Party

 Store could not exculpate Petitioner when the shooting occurred at a

 different location and where multiple eyewitness testimonies contradict

 his version of events. Furthermore, trial counsel used the prosecutor’s

 failure to produce the video to create reasonable doubt.

       Petitioner also argues in his sixth claim that trial counsel was
 ineffective for failing to present an expert in the alleged unreliability of

 eyewitness identification.

       As an initial matter, Petitioner has presented no evidence either to

 the state courts or to this Court that he has an expert witness in

 eyewitness identification. A habeas petitioner’s claim that trial counsel

 was ineffective for failing to call an expert witness cannot be based on

 speculation. See Keith v. Mitchell, 455 F.3d 662, 672 (6th Cir. 2006).

 Petitioner has offered, neither to the Michigan courts nor to this Court,

 any evidence that an expert witness would testify and what the content

 of this witness’ testimony would have been. In the absence of such proof,
                                         29
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1536 Filed 01/25/21 Page 30 of 38




 Petitioner is unable to establish that he was prejudiced by counsel’s

 failure to call an expert witness to testify at trial on the issues

 surrounding eyewitness identification, so as to support the second prong

 of an ineffective assistance of counsel claim. See Clark v. Waller, 490 F.3d
 551, 557 (6th Cir. 2007).

       Moreover, with respect to Petitioner’s claim that counsel was

 ineffective for failing to call an expert on eyewitness identification, “[N]o
 precedent establishes that defense counsel must call an expert witness

 about the problems with eyewitness testimony in identification cases or

 risk falling below the minimum requirements of the Sixth Amendment.”

 Perkins v. McKee, 411 F. App’x 822, 833 (6th Cir. 2011); see also Dorch v.

 Smith, 105 F. App’x 650, 653 (6th Cir. 2004) (upholding as reasonable the

 Michigan Court of Appeals’ conclusion that defense counsel’s failure to
 call an expert witness on eyewitness identification counsel did not satisfy

 Strickland, because counsel “presented several witnesses who testified

 as to [the habeas petitioner’s] whereabouts on the weekend of the

 incident” and cross-examined the eyewitness regarding inconsistencies

 in his identification of the petitioner).

       Furthermore, Ms. Walton and Ms. Gallegos both testified that they

 knew Petitioner. In light of the fact that the witnesses knew Petitioner,

 he has failed to show how an expert witness in eyewitness identification

 would have assisted his position. Petitioner has not made an affirmative

 showing that an expert’s testimony would have likely affected the
                                             30
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1537 Filed 01/25/21 Page 31 of 38




 outcome of his trial. See Malcum v. Burt, 276 F. Supp. 2d 664, 679 (E.D.

 Mich. 2003). Accordingly, Petitioner is not entitled to relief on his sixth

 claim.

       As part of his seventh claim, Petitioner alleges that trial counsel
 was ineffective for failing to object to Ms. Gallegos’ testimony that she

 overheard Ms. Walton state that Petitioner (i.e. Dreads) shot the victim.

       The Michigan Court of Appeals rejected this claim, finding that
 counsel was not ineffective for failing to object because Ms. Walton’s

 statement was admissible under either the present sense or excited

 utterance exceptions to Michigan’s hearsay rule. People v. Finley, 2016

 WL 146314, at *8.

       Federal habeas courts “‘must defer to a state court’s interpretation

 of its own rules of evidence and procedure’ when assessing a habeas
 petition.” Miskel v. Karnes, 397 F.3d 446, 453 (6th Cir. 2005) (quoting

 Allen v. Morris, 845 F.2d 610, 614 (6th Cir. 1988)). Because the Michigan

 Court of Appeals determined that Gallegos’ testimony was admissible

 under Michigan law, this Court must defer to that determination in

 resolving Petitioner’s ineffective assistance of counsel claim. See Brooks

 v. Anderson, 292 F. App’x 431, 437-38 (6th Cir. 2008). Because this Court

 “cannot logically grant the writ based on ineffective assistance of counsel

 without determining that the state court erred in its interpretation of its

 own law,” this Court is constrained to reject petitioner’s claim that


                                         31
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1538 Filed 01/25/21 Page 32 of 38




 counsel was ineffective for failing to object to Ms. Gallegos’ testimony. See

 Davis v. Straub, 430 F.3d 281, 291 (6th Cir. 2005).

       Petitioner in his eighth claim alleges that trial counsel was

 ineffective for failing to impeach Ms. Walton with a statement she
 allegedly made to the police that after Petitioner threw a beer can at her

 car, Lopez and Petitioner got into a fight and, that during this fight,

 Petitioner shot Lopez. The Michigan Court of Appeals rejected the claim
 because Petitioner failed to establish the factual predicate for the claim.

 People v. Finley, 2016 WL 146314, at *8.

       Furthermore,     courts    generally     entrust   cross-examination

 techniques, like other matters of trial strategy, to the “professional

 discretion of counsel.” Dell v. Straub, 194 F. Supp. 2d at 651.

 “Impeachment strategy is a matter of trial tactics, and tactical decisions
 are not ineffective assistance of counsel simply because in retrospect

 better tactics may have been available.” Id.

       Petitioner raised this claim in his pro se Standard 4 Brief on

 Appeal. Although Petitioner in his petition attached a copy of the police

 report to his petition, See Investigation Report (ECF No. 23), Petitioner

 never attached this police report to his Standard 4 Brief. ECF No. 9-10,

 PageID.1037-80.

       The United States Supreme Court has held that habeas review

 under 28 U.S.C. §2254(d) is “limited to the record that was before the

 state court that adjudicated the claim on the merits.” Cullen v.
                                         32
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1539 Filed 01/25/21 Page 33 of 38




 Pinholster, 563 U.S. 170, 181 (2011). Therefore, Cullen precludes the

 Court from considering this police report in reviewing Petitioner’s

 ineffective assistance of counsel claim under 28 U.S.C. §2254(d). Cf.

 Campbell v. Bradshaw, 674 F.3d 578, 590, n.3 (6th Cir. 2012) (declining
 to consider testimony taken in federal evidentiary hearing because it was

 not part of the state court record).

       Petitioner presented no evidence to the Michigan Court of Appeals
 to substantiate his claim. In the absence of such evidence, the Michigan

 Court of Appeals did not act unreasonably in rejecting Petitioner’s claim.

 Petitioner is not entitled to relief on his eighth claim.

       More importantly, the police report that Petitioner attached to his

 petition indicates that Ms. Walton informed the police that petitioner was

 the person who threw a beer can at her car. See ECF No. 23. At trial,
 Ms. Walton testified on cross-examination that an individual with

 Petitioner had thrown the beer can. See ECF No. 9-6, PageID.824.

 Defense counsel may have made a strategic decision not to impeach Ms.

 Walton with the police report, because doing so would have been

 damaging to Petitioner. Because this evidence would have been

 extremely damaging to Petitioner, counsel was not ineffective for failing

 to use it to impeach Ms. Walton. See, e.g., United States v. Munoz, 605

 F.3d 359, 382 (6th Cir. 2010).

       Finally, Petitioner in his ninth argues claim that trial counsel was

 ineffective for failing to move to sever the marijuana charge from the
                                         33
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1540 Filed 01/25/21 Page 34 of 38




 murder and firearms charges. The Michigan Court of Appeals rejected

 this claim, finding that in light of the substantial evidence that Petitioner

 shot Mr. Lopez, “there is no reasonable probability that, but for defense

 counsel’s alleged failure to move for a severance of the marijuana charge,
 the result of defendant’s trial on the murder and weapons charges would

 have been different.” People v. Finley, 2016 WL 146314, at *8.

       Even if trial counsel had been deficient in failing to contest the
 joinder of the marijuana charge with the murder and firearms charges,

 Petitioner failed to show that he was prejudiced by this decision. Thus,

 the Michigan Court of Appeals’ rejection of Petitioner’s ineffective

 assistance of counsel claim is not so unreasonable as to justify habeas

 relief. See Raver v. Brunsman, 381 F. App’x 558, 562-63 (6th Cir. 2010).

       And to the extent that Petitioner claims that trial counsel should
 have sought out a plea bargain on the marijuana charge, he is not entitled

 to relief.

       The Sixth Amendment right to counsel extends to the plea

 bargaining process. Lafler v. Cooper, 566 U.S. 156, 163 (2012); Missouri

 v. Frye, 566 U.S. 134, 143-44 (2012). Thus, a criminal defendant during

 plea negotiations is “entitled to the effective assistance of competent

 counsel.” Lafler, 566 U.S. at 162 (quoting McMann v. Richardson, 397

 U.S. 759, 771 (1970)). In the context of an ineffective assistance of counsel

 claim involving a defendant having rejected a plea offer from the

 prosecution, in order to establish that he was prejudiced by counsel’s
                                         34
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1541 Filed 01/25/21 Page 35 of 38




 alleged deficiency, the defendant must show that but-for the ineffective

 advice of counsel, there is a reasonable probability that the plea offer

 would have been presented to the court. Stated differently, that the

 defendant would have accepted the plea and the prosecution would not
 have withdrawn it in light of intervening circumstances. The defendant

 must also show that the court would have accepted its terms, and that

 the conviction or sentence, or both, would have been less severe than
 under the judgment and sentence that in fact were imposed. Id. at 164.

       Petitioner is not entitled to relief on this claim because he has made

 no showing that the prosecutor was willing to offer him a plea bargain

 solely on the marijuana charge. The prosecutor placed on the record an

 offer pertaining to the other charges, which Petitioner rejected.

 Petitioner argues here that the marijuana charge should have been
 severed from the other charges because he admits guilt and would like to

 plead guilty to that charge. But the marijuana charge was not severed

 from the other charges. Petitioner chose to reject the offer and proceed to

 trial. Trial counsel was not ineffective for failing to obtain an offer to

 plead guilty to the marijuana charge when Petitioner refused to admit

 guilt to all of the other charges, particularly the homicide charge. As

 such, Petitioner is not entitled to relief on his ineffective assistance of

 counsel claims.




                                         35
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1542 Filed 01/25/21 Page 36 of 38




                              IV. Conclusion

       The Court will deny the petition for a writ of habeas corpus. The

 Court will also deny a certificate of appealability to Petitioner. In order

 to obtain a certificate of appealability, a prisoner must make a
 substantial showing of the denial of a constitutional right. 28 U.S.C. §

 2253(c)(2). To demonstrate this denial, the applicant is required to show

 that reasonable jurists could debate whether, or agree that, the petition
 should have been resolved in a different manner, or that the issues

 presented were adequate to deserve encouragement to proceed further.

 Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). When a district court

 rejects a habeas petitioner’s constitutional claims on the merits, the

 petitioner must demonstrate that reasonable jurists would find the

 district court’s assessment of the constitutional claims to be debatable or
 wrong. Id. at 484. Likewise, when a district court denies a habeas petition

 on procedural grounds without reaching the prisoner’s underlying

 constitutional claims, a certificate of appealability should issue, and an

 appeal of the district court’s order may be taken, if the petitioner shows

 that jurists of reason would find it debatable whether the petitioner

 states a valid claim of the denial of a constitutional right, and that jurists

 of reason would find it debatable whether the district court was correct

 in its procedural ruling. Id. at 484. When a plain procedural bar is

 present and the district court is correct to invoke it to dispose of the case,

 a reasonable jurist could not conclude either that the district court erred
                                         36
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1543 Filed 01/25/21 Page 37 of 38




 in dismissing the petition or that the petition should be allowed to

 proceed further. In such a circumstance, no appeal would be warranted.

 Id.

       The Court will deny petitioner a certificate of appealability because
 he has failed to make a substantial showing of the denial of a federal

 constitutional right.

       Although this Court denies a certificate of appealability, the
 standard for granting an application for leave to proceed in forma

 pauperis (“IFP”) is lower than the standard for certificates of

 appealability. See Foster v. Ludwick, 208 F. Supp. 2d 750, 764 (E.D. Mich.

 2002). While a certificate of appealability may only be granted if

 petitioner makes a substantial showing of the denial of a constitutional

 right, a court may grant IFP status if it finds that an appeal is being
 taken in good faith. Id. at 764-65; 28 U.S.C. § 1915(a)(3); Fed. R. App.24

 (a). “Good faith” requires a showing that the issues raised are not

 frivolous; it does not require a showing of probable success on the merits.

 Id. at 765. Although jurists of reason would not debate this Court’s

 resolution of Petitioner’s claims, the issues are not frivolous; therefore,

 an appeal could be taken in good faith and Petitioner may proceed in

 forma pauperis on appeal. Id.

       Based upon the foregoing, IT IS ORDERED that the Petition for a

 Writ of Habeas Corpus is DENIED WITH PREJUDICE. IT IS

 FURTHER ORDERED that a Certificate of Appealability is DENIED.
                                         37
Case 2:17-cv-11976-TGB-MKM ECF No. 35, PageID.1544 Filed 01/25/21 Page 38 of 38




 IT IS FURTHER ORDERED that Petitioner is GRANTED leave to

 appeal in forma pauperis.

       IT IS SO ORDERED.


  Dated: January 25, 2021        s/Terrence G. Berg
                                 TERRENCE G. BERG
                                 UNITED STATES DISTRICT JUDGE




                                         38
